

115 HR 2390 IH: PLO Accountability Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2390IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Ms. Ros-Lehtinen (for herself, Mr. Wilson of South Carolina, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo strengthen prohibitions regarding the Palestine Liberation Organization, and for other purposes.
	
 1.Short titleThis Act may be cited as the PLO Accountability Act of 2017. 2.FindingsCongress finds the following:
 (1)The Palestine Liberation Organization (PLO) Mission office, representing the PLO, and by extension, the Palestinian Authority (PA), in Washington, DC, was opened in 1994 in order to implement the Oslo Accords, which initiated direct negotiations between the PLO and the Government of Israel.
 (2)Section 1003 of the Anti-Terrorism Act of 1987 (Public Law 100–204; 22 U.S.C. 5202), makes it unlawful to establish or maintain an office, headquarters, premises, or other facilities or establishments within the jurisdiction of the United States at the behest or direction of, or with funds provided by the Palestine Liberation Organization or any of its constituent groups, any successor to any of those, or any agents thereof.
 (3)Using various authorities, the executive branch has waived the provisions of section 1003 of the Anti-Terrorism Act of 1987.
 (4)Article XXXI, clause 7, of the Israeli-Palestinian Interim Agreement on the Status of the West Bank and the Gaza Strip (September 28, 1995) states that Neither side shall initiate or take any step that will change the status of the West Bank and the Gaza Strip pending the outcome of the permanent status negotiations.
 (5)In January 2009, the PLO sent a declaration to the International Criminal Court under Article 12(3) of the Rome Statute of the International Criminal Court on behalf of the Palestinian Authority.
 (6)On October 31, 2011, the United Nations Educational, Scientific and Cultural Organization (UNESCO) voted to admit the State of Palestine as its 195th full member. Since being admitted, the Palestinians have used UNESCO to pass anti-Israel resolutions, including a recent effort to deny the historical connection of the Jewish people to holy sites including the Temple Mount and Western Wall in Jerusalem.
 (7)On November 29, 2012, the United Nations General Assembly voted to accord the State of Palestine status as a nonmember observer State at the United Nations. (8)On April 2, 2014, the PLO joined the Geneva Conventions as well as 13 other organizations.
 (9)On January 2, 2015, the PLO acceded to the Rome Statute, and on January 16, 2015, the Prosecutor of the International Criminal Court opened a preliminary examination of the situation in Palestine after accepting jurisdiction of the International Criminal Court over alleged crimes committed in the occupied Palestinian territory, including East Jerusalem, since June 13, 2014.
 (10)The PLO’s decision to accede to the Rome Statute as well as several international organizations is an attempt to change the status of the West Bank and the Gaza Strip outside of direct negotiations between the Israelis and Palestinians.
 (11)On January 7, 2015, the Department of State’s Office of the Spokesperson stated, we have made clear our opposition to Palestinian action in seeking to join the Rome Statute of the International Criminal Court.
 (12)On April 1, 2015, the State of Palestine officially became a member of the International Criminal Court. (13)The PLO and PA continue to engage in incitement and glorify terrorism, and reward terrorists, their families, and the families of those who died committing terrorist attacks with roughly $300,000,000 annually in salaries and benefits, providing a higher reward to those with longer jail sentences.
 (14)On August 30, 2016, Deputy Secretary of State, Anthony J. Blinken, submitted to Congress a report as required under section 804(b) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246), sections 603 and 604 of the Middle East Peace Commitments Act of 2002 (subtitle A of title VI of Public Law 107–228), and section 699 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228).
 (15)In this report, Deputy Secretary of State Blinken, acting under authority delegated to him as Deputy Secretary pursuant to the President’s Delegation of Functions on April 30, 2009, made the determination that the PLO and PA are not in compliance with certain commitments to prevent violations, discipline violators, and assume responsibility over all PLO elements … thus the sanction specified in section 604(a)(2) of [Public Law 107–228], calling for a downgrade in status of the PLO office in Washington, DC, has been imposed.
 (16)On January 31, 2017, then Acting Secretary of State, Thomas Shannon, pursuant to the President’s Delegation of Functions dated April 30, 2009, submitted to Congress a similar report to Congress as required under section 804(b) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991, sections 603 and 604 of the Middle East Peace Commitments Act of 2002, and section 699 of the Foreign Relations Authorization Act, Fiscal Year 2003, in which the same determination was made that the PLO and PA are not in compliance with their commitments, and imposed the same sanction of a downgrade in the status of the PLO office in Washington, DC.
 (17)In both the August 30, 2016, and January 31, 2017, reports, the sanctions were immediately waived. (18)Section 604(a) of the Foreign Relations Authorization Act, Fiscal Year 2003 requires that if the President determines that the PLO or the Palestinian Authority has not complied with each of the commitments specified in such section, the President shall impose one or more of the following sanctions:
 (A)The denial of visas to PLO and PA officials. (B)The downgrade in status of the PLO office in the United States.
 (C)The designation as a foreign terrorist organization of the PLO, or one or more of its constituent groups (including Fatah).
 (D)The prohibition on United States assistance to the West Bank and Gaza (except humanitarian assistance).
 3.Sense of CongressIt is the sense of Congress that— (1)the Palestine Liberation Organization (PLO) has failed to live up to its commitment to a bilateral peace process with Israel, renounce violence, accept Israel’s right to exist, honor previous diplomatic agreements made by the Palestinians, and continues to circumvent a negotiated settlement with Israel by seeking unilateral statehood at the United Nations and from other countries, actively endorsing terror, and supporting boycotts, divestments, and sanctions (BDS) against Israel;
 (2)the Palestinian initiation of an International Criminal Court preliminary examination, investigation, or active support for such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians, is part of a deliberate effort to engage in diplomatic, legal warfare against Israel and would violate the Palestinians’ commitment to not change the status of the West Bank and Gaza Strip;
 (3)the only path towards solving the conflict is through direct negotiations between Israel and the Palestinians;
 (4)the Palestinians should not turn to outside parties, including international organizations, to impose or otherwise influence a solution;
 (5)it is in the national security interests of the United States to close down the PLO office in Washington, DC; and
 (6)the executive branch should avail itself of the range of sanctions as allowed under the authority to impose sanctions under section 604 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228) in order to hold the Palestinian leadership accountable.
 4.Prohibitions regarding the Palestine Liberation Organization under the Anti-Terrorism Act of 1987Section 1003 of the Anti-Terrorism Act of 1987 (22 U.S.C. 5202) is amended— (1)by striking It shall be unlawful and inserting (a) In General.—It shall be unlawful; and
 (2)by adding at the end the following:  (b)WaiverNotwithstanding any other provision of law, including section 604 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228), the President may waive for a period of not more than 6 months the provisions of subsection (a) if the President determines and certifies in writing to Congress, not later than 45 days before the waiver is to take effect, that—
						(1)
 (A)the Palestinians have not, on or after January 1, 2017, obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians;
 (B)the Palestinians have officially ceased to be members of the International Criminal Court (ICC) and have withdrawn from the Rome Statute of the International Criminal Court;
 (C)any preliminary examination or ongoing investigation against Israel, the Government of Israel, the Israeli Armed or Security Forces, or any Israeli national initiated by, or on behalf of, the Palestinians, or referred to the ICC by a state party, the United Nations Security Council, or a Pre-Trial Chamber has been withdrawn and terminated;
 (D)the PLO and the Palestinian Authority no longer provide any financial award, payment, salary or benefit to Palestinians who have committed terrorist attacks, their families, or the families of those who died committing acts of terrorism;
 (E)the PLO and the Palestinian Authority has ceased to engage in a pattern of incitement against or with respect to the United States or Israel; or
 (2)the Palestinians have entered into a final negotiated peace agreement with, and have ceased all hostilities against, Israel.
 (c)DefinitionIn subsection (b)(1)(E), the term incitement means to advocate, endorse, or express support for violence, martyrdom, or terrorism, or glorify, honor, or otherwise memorialize any person or group that has advocated, sponsored, or committed acts of terrorism, including the naming after or dedication to such person or group of any school, community center, camp, sports team, stadium, public square, street, land, landmark, waterway, or other facility.
					.
			